Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

DETAILED ACTION
This is a Non-Final Action responsive to communications:  The instant application (i.e., 17/463,246) filed 08/31/2021, which is a broadening reissue of application 14/923,170 (U.S. Patent No. 10,404,543 B2, published 09/03/2019).  

Claims 1-19 were initially pending in the application.  A preliminary amendment to the claims was filed concurrently with the application on 08/31/2021.  By way of the preliminary amendment to the claims, claims 1, 10, and 15 have been amended and new claims 20-22 were added.  Said preliminary amendment to the claims has been entered and made of record.  Therefore, claims 1-22 are currently pending in the application.  Claims 1, 10, and 15 are independent claims.

A preliminary amendment to the specification was also filed concurrently with the application on 08/31/2021.  Said preliminary amendment to the specification will not be entered.
The preliminary amendment to the specification attempts to amend the front page of Townend ‘543 patent.  The preliminary amendment to the specification is unnecessary and would not be carried forward when/if a front page of a reissue patent is published as a result of the prosecution of the instant reissue application.  That is to say, a new front page for the reissue patent would be generated.  The Examiner notes that the information contained in Applicant’s preliminary amendment to the specification will automatically be added to said new front page by the Office.
If Applicant would like to amend the specification of the Townend ‘543 patent to include the same or similar information as contained in the preliminary amendment to the specification, Applicant is encouraged to amend the continuity data section (i.e., the “Cross-Reference to Related Applications” section) in column 1 of the Townend ‘543 patent disclosure.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,404,543 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/602,414, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for one or more claims of this application.  Independent claims 1, 10, and 15 each recite the substantially similar limitation, “the mobile application providing at least one user interface used to obtain additional information about the asset.”  Application No. 61/602,414 fails to provide adequate support for said substantially similar limitation (e.g., see: Figs. 4-6).  Therefore, Application No. 61/602,414 also fails to provide adequate support for dependent claims 2-9, 11-14, and 16-22 at least via their dependency from the independent claims.
Additionally, dependent claims 20-22 each recite the limitation, “wherein the at least one user interface is at least one navigation button on the display.”  Application No. 61/602,414 also fails to provide adequate support for “at least one navigation button on the display” (e.g., see: Figs. 4-6).  
Accordingly, claims 1-22 are not entitled to the benefit of prior Application No. 61/602,414.

Information Disclosure Statement
One of the two Information Disclosure Statements (IDS) submitted on 08/31/2021 has been considered by the Examiner.  It is noted that the six references cited on the crossed-out IDS have been considered by the Examiner via the other IDS.  Therefore, the six references cited on the crossed-out IDS are deemed duplicative.

Claim Rejections - 35 USC § 251
Claims 1-19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that Applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment to the claims, Applicant seeks to broaden independent patent claims 1, 10, and 15 in this reissue at least by deleting/omitting the substantially similar patent claim language that requires “the mobile application providing at least one navigation button on the display used to obtain additional information about the asset” (emphasis added to highlight the deleted/omitted claim language).

(Step 2: MPEP 1412.02(II)(B))  The record of the prior 14/923,170 application prosecution history indicates that in a Response filed on 01/22/2019 by Applicant, original independent patent claims 28, 37, and 42 (now independent patent claims 1, 10, and 15, respectively) were amended to at least include the substantially similar limitation of “the mobile application providing at least one navigation button on the display used to obtain additional information about the asset” in order to overcome an applied prior art rejection (i.e., Baillot in view of Poer).  Similarly, in said Response, Applicant also presented arguments (e.g., see: Remarks filed 01/22/2019, pp. 9-10: “Although, the Baillot reference discuses in paragraph [0035] that information relating to the maintenance and repair can be provided in an overlay, the Baillot reference does not teach or suggest navigation button on the display of the mobile device with the overlay as is now claimed in independent claims 28, 37, and 42”) directed to the substantially similar limitation in order to overcome the applied prior art rejection.
Subsequent to the Response, a Notice of Allowability was mailed on 04/17/2019 wherein claims 28-46 were allowed (see: Notice of Allowability mailed 04/17/2019, pp. 2-3: “the cited art of record fails to teach, suggest or disclose the limitations/features…the mobile application providing at least one navigation button on the display used to obtain additional information about the asset”). 
Subject matter is previously surrendered during the prosecution of the original application by reliance on an amendment to the claims and/or an argument/statement made by Applicant that a limitation(s) of the claim(s) defines over the art.  It is noted that a Patent Owner (Reissue Applicant) is bound by the amendment and/or argument that Applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the amendment and/or argument in allowing the claims.  Therefore, due to Applicant’s Response, at least the claim limitation of “the mobile application providing at least one navigation button on the display used to obtain additional information about the asset” is considered surrendered subject matter and some of the broadening of independent claims 1, 10, and 15, as noted above, is clearly in the area of the surrendered subject matter.

(Step 3: MPEP 1412.02(II)(C)) First it must be noted that the reissue claims were not materially narrowed in other respects (i.e., the new limitations are not related to the same characteristic or concept as the surrendered subject matter), so that the claims may not have been enlarged, and hence avoid the recapture rule.
Second, it is noted that the surrendered subject matter has not been entirely eliminated from claims 1, 10, and 15 in the instant reissue application (e.g., the limitation “the mobile application providing at least one…used to obtain additional information about the asset” is still claimed), but rather it has been made less restrictive (i.e., at least one “user interface” is a broader version of at least one “navigation button on the display”) in the instant reissue application claims (such that the claims are broadened).  Thus, it must be determined what portion of the amendments or argued limitations have been retained, and whether the retained portion materially narrows the original claims to avoid recapture.  If the retained portion of the modified limitation is well-known in the prior art, then impermissible recapture exists.  In the instant case, the retained portion of independent claims 1, 10, and 15 is well-known in the prior art (e.g., see: Baillot: Paragraph 35: “includes information about the apparatus and/or its maintenance and/or repair…maintenance instructions”; Paragraphs 50-51; Paragraph 72: “provide information…using feedback or data from sensors…highlight an instrument panel module that requires attention…show actual temperature data…giving an indication to the user…warning label on the machine itself…provided with additional useful information about an object”; Fig. 3) and thus impermissible recapture has not been avoided.  
Therefore, broadened independent reissue claims 1, 10, and 15 (as well as dependent claims 2-9, 11-14, and 16-19) attempt impermissible recapture of subject matter surrendered during prosecution of the 14/923,170 application.  To overcome this rejection, all of the surrendered subject matter must be restored in the independent claims.

The Reissue Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based.  The Examiner notes that the recapture of surrendered subject matter is not an error correctable by reissue.  Thus, as noted above with regard to claims 1-19, the only error provided in the Declaration (i.e., “the claims of the patent include the language in claims 1 and 10 to ‘…providing at least one button on the display used to obtain….’  The term ‘button’ is unduly limiting and not necessary for patentability.  Accordingly, amended claims 1 and 10 do not require the interface to be a ‘button.’”) to support the reissue application is an error related to the recapture of surrendered subject matter.  
Appropriate correction is required. 

Claims 1-22 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Claims 1-19 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  New matter, that is, matter not present in the patent sought to be reissued, is excluded from a reissue application.  Claims in a reissue application must be for subject matter the Applicant had the right to claim in the original patent.  The added material which is not supported by the prior patent is as follows:
Independent claims 1, 10, and 15 each recite new matter in the form of the substantially similar limitation, “the mobile application providing at least one user interface used to obtain additional information about the asset.”  For substantially similar rationale as described below in the rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph, the disclosure of the Townend ‘543 patent does not appear to describe the new limitation as claimed in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent claims 2-9, 11-14, and 16-19 are similarly rejected at least via dependency.  

Claims 1-19 are rejected under 35 U.S.C. 251 as failing the original patent requirement.  The essential inquiry under the “original patent” clause of § 251 is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees.  In re Amos, 953 F.2d 257, 198 USPQ 412 (CCPA 1978).  The Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014). 
The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.
“[i]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification,” but must be “explicitly disclosed and taught” in the specification.  Id. at 1361.
“suggest[ions]” or “indicat[ions]” of alternative inventions are not sufficient to satisfy the original patent requirement of § 251. Id. at 1363

In summary, to satisfy the “original patent” requirement, the specification needs to explicitly disclose the invention of the reissue claims.  Mere suggestion or indication is not sufficient.
All the original patented claims (e.g., independent claims 1, 10, and 15) at least required the substantially similar patent claim language, “the mobile application providing at least one navigation button on the display used to obtain additional information about the asset.”  None of newly amended independent claims 1, 10, and 15 specifically require such a limitation.  Instead, newly amended independent claims 1, 10, and 15 require the mobile application providing at least one user interface used to obtain additional information about the asset.  Therefore, newly amended independent claims 1, 10, and 15 are broader than all the original patent claims in that they no longer specifically require at least one navigation button on the display used to obtain additional information about the asset.  The specification of the Townend ‘543 patent does not appear to present a single discussion where additional information about the asset could be obtained via a user interface provided by the mobile application other than via a user interface navigation button.  The specific embodiment detailed in the specification of the Townend ‘543 patent (e.g., see: column 7, lines 31-67; Figs. 4-7) only encompasses user interface navigation buttons (e.g., see: Fig. 4: 402a, 402b, 402c, and 402d).
It is important to note that most of the discussions cited above regarding the “original patent” requirement revolve around the idea that merely “suggesting” or “indicating” alternatives would be insufficient to meet said requirement, however in this case there is no evidence of anything resembling a suggestion or indication, rather the specification is completely silent to the possible existence of the broadened alternatives being claimed.  Accordingly, a person of ordinary skill in the art would not identify the subject matter of the claims as invented and disclosed by the patentees (In re Amos, 953 F.2d 257, 198 USPQ 412 (CCPA 1978)).  Thus, newly amended independent claims 1, 10, and 15 fail to satisfy the “original patent” requirement of 35 U.S.C. 251.  Dependent claims 2-9, 11-14, and 16-19 are similarly rejected at least via dependency.  
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent reissue claims 1, 10, and 15 each recite the substantially similar limitation, “the mobile application providing at least one user interface used to obtain additional information about the asset.”  The specification of the Townend ‘543 patent provides one specific embodiment of a user interface provided by the mobile application used to obtain additional information about the asset (e.g., see: column 7, lines 31-67; Figs. 4-7).  That specific embodiment only encompasses user interface navigation buttons (e.g., see: Fig. 4: 402a, 402b, 402c, and 402d).  However, the specification is completely silent on a broader teaching of obtaining additional information about the asset based only on at least one user interface provided by the mobile application (see: MPEP 2163.05(I)(A) & 2163.05(I)(B)).  There is nothing in the specification of the Townend ‘543 patent to suggest that obtaining additional information about the asset could be based on any user interface other than a user interface navigation button.  Accordingly, a person of ordinary skill in the art would not view the applicant to have been in possession of the broader subject matter newly claimed based on a single specific instance disclosed in the Townend ‘543 patent (see: MPEP 2163(II)(A)(3)(a)(ii): “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed”).  Thus, the specification of the Townend ‘543 patent fails to adequately describe the full scope of independent reissue claims 1, 10, and 15. 
Dependent claims 2-9, 11-14, and 16-19 are similarly rejected at least via dependency.  

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 10, and 15 each recite the substantially similar limitation, “the mobile application providing at least one user interface used to obtain additional information about the asset.”  Claims 1, 10, and 15 are therefore indefinite because the boundaries of the claimed subject matter are not clearly delineated and the scope is unclear.  Specifically, it is unclear what subject matter is intended to be covered by the broadly recited “at least one user interface” when the original patented claims and the specification of the Townend ‘543 patent only present one specific embodiment of a user interface provided by the mobile application used to obtain additional information about the asset (e.g., see: column 7, lines 31-67; Figs. 4-7).  That specific embodiment only encompasses user interface navigation buttons (e.g., see: Fig. 4: 402a, 402b, 402c, and 402d).  Thus, independent claims 1, 10, and 15 are indefinite for not specifically setting forth that which the inventor or a joint inventor regards as the invention
Dependent claims 2-9, 11-14, and 16-19 are similarly rejected at least via dependency.
Claim 15 recites the limitation “the overlay information” in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whelihan (U.S. Patent Application Publication No. 2013/0026220, published 01/31/2013) in view of Tison (U.S. Patent Application Publication No. 2012/0249588, published 10/04/2012 – see provisional application 61/466,355 for support of priority). 
-In regard to independent claim 1, Whelihan teaches an asset management system comprising:
a mobile application executable on a mobile device including a camera and a display, the mobile application configured to receive image data from the camera and display an image on the display based on the image data and overlay information identifying one or more network assets identifiable in the image data, the mobile application providing at least one user interface used to obtain additional information about the asset (Paragraph 30: “mobile computing device 150 with a built-in digital camera (not shown) and display 152…capture an image of the fiduciary marker 112 with the camera”; Paragraphs 33-36: “the status information is displayed on the screen 152…may include, for example, an indication that there is an alarm active for the hardware device 110, identifying information for the hardware device (such as name, address, model number, and/or version number) or other status information…the user may select the status 230 (e.g., by touching it or clicking on it) to display more detailed information…the interface may include graphics and/or buttons for enabling the user to view and/or interact with the interface…the status information may be superimposed over the captured image”; Fig. 1: 150; Fig. 3B: 110, 210, and 230; Fig. 4: 404, 406, and 412);
an asset management tracking engine remote from the mobile application, the asset management tracking engine configured to receive data from the mobile application based on the image data, generate the overlay information, and provide the overlay information to the mobile application, the overlay information including an identification of a location of at least one of the one or more assets within the image (Paragraph 22: “includes encoded identifying information for the associated hardware, such as an Internet Protocol (IP) address, serial number, Media Access Control (MAC) address, hostname, model number, location, or other identifying information…sends the identifying information to a data center management system (e.g., wirelessly). In response, the data center management system returns to the mobile computing device status information for the corresponding hardware device. The status information is then displayed on the screen of the mobile computing device, for example, in an augmented reality scheme where the status is superimposed over the image as captured by the camera”; Paragraph 26: “the data center manager 130 is a computer running software configured to control, monitor, and manage each of the hardware devices 110”; Paragraphs 32-36: “the identifying information is sent wirelessly to the data center manager 130…status 230 may include, for example, an indication that there is an alarm active for the hardware device 110, identifying information for the hardware device (such as name, address, model number, and/or version number) or other status information…status information may be superimposed over the captured image…such as one hardware device 110”; Fig. 1: 130; Fig. 3B: 110, 112, and 230; Fig. 4: 408, 410, and 412).
The Whelihan reference teaches wherein the overlay information can identify issues for a hardware device such as an active alert message, an alarm message, or a sensor value (Paragraphs 7 and 33).  Based on said overlay information, the Whelihan reference also teaches wherein a user can correct the identified issues for the hardware device (Paragraph 5: “sending…a control command”; Paragraph 40: “provide a user interface that enables the user to send a command, such as to reset an alert”; Paragraph 41: “examples of equipment control…clearing a fault, alert or warning message, setting, changing or deleting an alert/alarm/warning threshold value”).  Therefore, the Whelihan reference specifically teaches wherein the overlay information identifies actions to be taken relative to the hardware device. 
While the overlay information of the Whelihan reference implies instructions (i.e., correct or fix the issues for the hardware device) to be taken by a user, the Whelihan reference does not specifically teach wherein the overlay information includes one or more instructions identifying the actions to be taken.  In the related art, Tison teaches providing overlay information that includes one or more instructions identifying actions to be taken relative to at least one or more network assets (Tison: Paragraph 16: “a handheld visualization tool, such as a handheld device combining a camera with a video display, is used to combine a real-world view as seen by the camera with a computer-provided overlay of data or images relevant to the real-world view”; Paragraph 23: “Further, an AR view may be used to overlay step-by-step instructions for installing hardware such as screws, cable managers, data cables, power cables, and labels”; Paragraphs 27-32: “shows instructions and views involved in a work order…see directionally where and how components should be deployed and in what order”; Paragraphs 36-37: “Finally, a connection display 83 guides the technician through the correct installation of the equipment as shown in view 84”; Fig. 2: 24 and 26; Fig. 3; Fig. 7H).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the overlay information displayed in Whelihan to have specifically included the overlay information instruction functionality as taught in Tison, because Tison taught that said functionality provided the well-known benefits of presenting information to technical personnel in a highly useful format which results in increased operational efficiency (Tison: Abstract; Paragraph 4: “present this information to key technical personnel in a highly useful format”; Paragraph 18: “Another advantage of the present system is increased operational efficiency during moves, adds, and changes (MAC’s) in connectivity in the data center”; Paragraph 24: “step-by-step instructions”; Paragraph 30: “allow for quick decision-making”).

-In regard to dependent claim 2, the modified Whelihan reference teaches wherein the mobile application is further configured to receive one or more actions from a user (Paragraph 5: “sending…a control command”; Paragraph 34: “enables…the user to log into the data center manager”; Paragraph 40: “provide a user interface that enables the user to send a command, such as to reset an alert”; Paragraph 41: “examples of equipment control…resetting…clearing…setting, changing, or deleting”).

-In regard to dependent claim 3, the modified Whelihan reference teaches wherein the asset management tracking engine stores an action log including the one or more actions received from the mobile application (Paragraph 26: “data center manager…configured to control, monitor, and manage each of the hardware devices 110…one or more of the following monitoring and automation functions…alarming…status…configuration, reporting and analytics…data collection/gathering…change tracking”; Paragraph 34; Paragraphs 40-41: “The command may pass through the data center manager”).

-In regard to dependent claim 4, the modified Whelihan reference teaches wherein the one or more actions are included in a user report entered by a user at the mobile application (Paragraph 5: “sending…a control command”; Paragraph 34: “includes client software for interacting with the data center manager…enables, among other things, the user to log into the data center manager”; Paragraphs 40-41: “provide a user interface that enables…reporting equipment status…providing equipment control”).  To the extent that the user of the Whelihan reference is never specifically designated as a technician, the Examiner notes that the Tison reference explicitly shows that one of ordinary skill in the art at the time of the invention would consider the user of Whelihan to be a technician (Tison: Abstract: “allows installers and technicians to view instructions or other data that are visually correlated to the environment in which they are working”; Paragraph 4: “ability to present this information to key technical personnel in a highly useful format”; Paragraph 23: “providing the technician with a view of the rack”; Paragraph 27: “visually guide technicians in many activities”; Paragraph 36-37: “shows a series of views on a portable device 50 guiding a technician through a work order… the whole system is updated to reflect the change and maintain an accurate representation of the environment in the database”).  This is at least true because the user of Whelihan is performing the same or nearly identical tasks as the technician disclosed in Tison.  

-In regard to dependent claim 5, the modified Whelihan reference teaches wherein the one or more network assets comprises a telecommunications rack (Paragraph 25: “One or more hardware devices…such as servers…routers”; Paragraphs 29-30: “the faceplate of the hardware device 110, on an equipment rack containing the hardware device”).

-In regard to dependent claim 6, the modified Whelihan reference teaches wherein the one or more instructions includes information directing a technician to take one or more actions associated with the one or more network assets (Paragraph 7: “the status information may include an alert message, an alarm message, a sensor value”; Paragraph 33: “status information relating the corresponding hardware device…may include, for example, an indication that there is an alarm active for the hardware device 110…or other status information”; Paragraph 40: “reset an alert”; Paragraph 41: “clearing a fault, alert or warning message”; Fig. 3B: 230).

-In regard to dependent claim 7, the modified Whelihan reference teaches wherein the overlay information includes a device type associated with the one or more network assets (Paragraph 7: “status information may include…a group name”; Paragraph 33: “status 230 may include…identifying information for the hardware device (such as name, address, model number, and/or version number”).

-In regard to dependent claim 8, the modified Whelihan reference teaches wherein the overlay information includes routing information associated with the one or more network assets (Paragraph 7: “the status information may include an alert message, an alarm message, a sensor value, and/or a group name”; Paragraph 25: “One or more hardware devices…routers”; Paragraph 33: “status information relating the corresponding hardware device…may include, for example, an indication that there is an alarm active for the hardware device 110, identifying information for the hardware device (such as name, address, model number, and/or version number) or other status information”; Fig. 3B: 230).

-In regard to dependent claim 9, the modified Whelihan reference teaches wherein the overlay information includes error status information associated with the one or more network assets (Paragraph 7: “the status information may include an alert message, an alarm message, a sensor value”; Paragraph 33: “status information relating the corresponding hardware device…may include, for example, an indication that there is an alarm active for the hardware device 110…or other status information”; Fig. 3B: 230).

-In regard to independent claim 10, Whelihan teaches an asset management system comprising:
a mobile application executable on a mobile device including a camera and a display, the mobile application configured to receive image data from the camera and display an image on the display based on the image data and overlay information identifying one or more network assets identifiable in the image data, the overlay information including an identification of a location of at least one of the one or more assets within the image, the mobile application providing at least one user interface used to selectively obtain additional information about the asset (Paragraph 30: “mobile computing device 150 with a built-in digital camera (not shown) and display 152…capture an image of the fiduciary marker 112 with the camera”; Paragraphs 33-36: “the status information is displayed on the screen 152…may include, for example, an indication that there is an alarm active for the hardware device 110, identifying information for the hardware device (such as name, address, model number, and/or version number) or other status information…the user may select the status 230 (e.g., by touching it or clicking on it) to display more detailed information…the interface may include graphics and/or buttons for enabling the user to view and/or interact with the interface…the status information may be superimposed over the captured image…such as one hardware device 110”; Fig. 1: 150; Fig. 3B: 110, 210, and 230; Fig. 4: 404, 406, and 412);
and wherein the mobile application is configured to communicate with an asset management tracking engine remote from the mobile application and receive the overlay information from the asset management tracking engine (Paragraph 22: “includes encoded identifying information for the associated hardware, such as an Internet Protocol (IP) address, serial number, Media Access Control (MAC) address, hostname, model number, location, or other identifying information…sends the identifying information to a data center management system (e.g., wirelessly). In response, the data center management system returns to the mobile computing device status information for the corresponding hardware device. The status information is then displayed on the screen of the mobile computing device, for example, in an augmented reality scheme where the status is superimposed over the image as captured by the camera”; Paragraph 26: “the data center manager 130 is a computer running software configured to control, monitor, and manage each of the hardware devices 110”; Paragraphs 32-36: “the identifying information is sent wirelessly to the data center manager 130…status 230 may include, for example, an indication that there is an alarm active for the hardware device 110, identifying information for the hardware device (such as name, address, model number, and/or version number) or other status information…status information may be superimposed over the captured image…such as one hardware device 110”; Fig. 1: 130; Fig. 3B: 110, 112, and 230; Fig. 4: 408, 410, and 412).
The Whelihan reference teaches wherein the overlay information can identify issues for a hardware device such as an active alert message, an alarm message, or a sensor value (Paragraphs 7 and 33).  Based on said overlay information, the Whelihan reference also teaches wherein a user can correct the identified issues for the hardware device (Paragraph 5: “sending…a control command”; Paragraph 40: “provide a user interface that enables the user to send a command, such as to reset an alert”; Paragraph 41: “examples of equipment control…clearing a fault, alert or warning message, setting, changing or deleting an alert/alarm/warning threshold value”).  Therefore, the Whelihan reference specifically teaches wherein the overlay information identifies actions to be taken relative to the hardware device. 
While the overlay information of the Whelihan reference implies instructions (i.e., correct or fix the issues for the hardware device) to be taken by a user, the Whelihan reference does not specifically teach wherein the overlay information includes one or more instructions identifying the actions to be taken.  In the related art, Tison teaches providing overlay information that includes one or more instructions identifying actions to be taken relative to at least one or more network assets (Tison: Paragraph 16: “a handheld visualization tool, such as a handheld device combining a camera with a video display, is used to combine a real-world view as seen by the camera with a computer-provided overlay of data or images relevant to the real-world view”; Paragraph 23: “Further, an AR view may be used to overlay step-by-step instructions for installing hardware such as screws, cable managers, data cables, power cables, and labels”; Paragraphs 27-32: “shows instructions and views involved in a work order…see directionally where and how components should be deployed and in what order”; Paragraphs 36-37: “Finally, a connection display 83 guides the technician through the correct installation of the equipment as shown in view 84”; Fig. 2: 24 and 26; Fig. 3; Fig. 7H).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the overlay information displayed in Whelihan to have specifically included the overlay information instruction functionality as taught in Tison, because Tison taught that said functionality provided the well-known benefits of presenting information to technical personnel in a highly useful format which results in increased operational efficiency (Tison: Abstract; Paragraph 4: “present this information to key technical personnel in a highly useful format”; Paragraph 18: “Another advantage of the present system is increased operational efficiency during moves, adds, and changes (MAC’s) in connectivity in the data center”; Paragraph 24: “step-by-step instructions”; Paragraph 30: “allow for quick decision-making”).

-In regard to substantially similar dependent claims 11 and 16, the modified Whelihan reference teaches wherein the image data comprises video data (Paragraph 8: “the image may be a live video feed”; Paragraph 30: “image may be…a live video feed”).

-In regard to dependent claim 12, the modified Whelihan reference teaches wherein displaying the image occurs concurrently with capturing the image data of the one or more network assets (Paragraphs 32-33; Paragraph 39: “information is superimposed upon the image or video…as the user moves about the data center and aims the camera…information for each respective piece of equipment will be displayed on the smart phone”).

-In regard to dependent claim 13, the modified Whelihan reference does not specifically teach wherein the mobile application is further configured to receive, from the asset management tracking engine, a work order associated with the one or more network assets.  In the related art, Tison teaches receiving a work order associated with one or more network assets (Tison: Paragraph 19: “work order deployment”; Paragraphs 26-28: “AR data center software may be used for move, add, change (MAC) deployment and continuation of cabling and connectivity change with work order software…AR data displays 24 and 26…and the work order data display 26 shows the ports that are involved in a MAC operation…FIG. 3 shows instructions and views involved in a work order”; Paragraph 32: “technicians are guided visually through an AR data center environment to execute work orders. This allows the technician to view the work order details”; Paragraph 36: “FIG. 7 shows a series of views on a portable device 50 guiding a technician through a work order that requires the installation of network equipment”; Fig. 2; Fig. 3: Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the mobile application of Whelihan to have received from the asset management tracking engine a work order, as taught by Tison, for at least the same rationale as discussed above with regard independent claim 10.  

-In regard to dependent claim 14, the modified Whelihan reference teaches further comprising the asset management tracking engine operating on a server remote from the mobile device hosting the mobile application (Paragraph 1: “data center managers…A central server”; Paragraph 26: “the data center manager 130 is a computer running software configured to control, monitor, and manage each of the hardware devices 110”; Fig. 1: 130 and 150).

-In regard to independent claim 15, Whelihan teaches a method of determining information about an asset using an application executing on a mobile device having a camera and a display (Paragraph 30: “mobile computing device 150 with a built-in digital camera (not shown) and display 152”; Fig. 1: 150), the method comprising:
capturing image data of one or more network assets using the camera of the mobile device (Paragraph 30: “capture an image of the fiduciary marker 112 with the camera”; Paragraph 37; Fig. 2: 110, 112, and 210; Fig. 4: 404);
communicating the captured image data to a remote asset management tracking engine (Paragraph 22: “includes encoded identifying information for the associated hardware, such as an Internet Protocol (IP) address, serial number, Media Access Control (MAC) address, hostname, model number, location, or other identifying information…sends the identifying information to a data center management system (e.g., wirelessly”; Paragraph 26: “the data center manager 130 is a computer running software configured to control, monitor, and manage each of the hardware devices 110”; Paragraphs 32-36: “the identifying information is sent wirelessly to the data center manager 130”; Paragraph 38; Fig. 1: 130; Fig. 4: 408);
communicating the overlay information to the mobile device (Paragraph 22: “In response, the data center management system returns to the mobile computing device status information for the corresponding hardware device”; Paragraphs 32-36: “status information relating the corresponding hardware device 110 is returned to the mobile computing device”; Paragraph 39; Fig. 4: 410);
displaying an image including the overlay information received from the remote asset management engine identifying the at least one of the one or more network assets on the display of the mobile device (Paragraphs 33-36: “the status information is displayed on the screen 152…may include, for example, an indication that there is an alarm active for the hardware device 110, identifying information for the hardware device (such as name, address, model number, and/or version number) or other status information…the user may select the status 230 (e.g., by touching it or clicking on it) to display more detailed information…the interface may include graphics and/or buttons for enabling the user to view and/or interact with the interface…the status information may be superimposed over the captured image…such as one hardware device 110”; Paragraph 39; Fig. 1: 150; Fig. 3B: 110, 210, and 230; Fig. 4: 412); and
providing at least one user interface used to selectively obtain additional information about the asset (Paragraphs 33-36: “the status information is displayed on the screen 152…may include, for example, an indication that there is an alarm active for the hardware device 110, identifying information for the hardware device (such as name, address, model number, and/or version number) or other status information…the user may select the status 230 (e.g., by touching it or clicking on it) to display more detailed information…the interface may include graphics and/or buttons for enabling the user to view and/or interact with the interface…the status information may be superimposed over the captured image…such as one hardware device 110”; Paragraph 39; Fig. 1: 150; Fig. 3B: 110, 210, and 230; Fig. 4: 412).
The Whelihan reference teaches wherein the overlay information can identify issues for a hardware device such as an active alert message, an alarm message, or a sensor value (Paragraphs 7 and 33).  Based on said overlay information, the Whelihan reference also teaches wherein a user can correct the identified issues for the hardware device (Paragraph 5: “sending…a control command”; Paragraph 40: “provide a user interface that enables the user to send a command, such as to reset an alert”; Paragraph 41: “examples of equipment control…clearing a fault, alert or warning message, setting, changing or deleting an alert/alarm/warning threshold value”).  Therefore, the Whelihan reference specifically teaches wherein the overlay information identifies actions to be taken relative to the hardware device. 
While the overlay information of the Whelihan reference implies instructions (i.e., correct or fix the issues for the hardware device) to be taken by a user, the Whelihan reference does not specifically teach wherein the overlay information includes one or more instructions identifying the actions to be taken.  In the related art, Tison teaches providing overlay information that includes one or more instructions identifying actions to be taken relative to at least one or more network assets (Tison: Paragraph 16: “a handheld visualization tool, such as a handheld device combining a camera with a video display, is used to combine a real-world view as seen by the camera with a computer-provided overlay of data or images relevant to the real-world view”; Paragraph 23: “Further, an AR view may be used to overlay step-by-step instructions for installing hardware such as screws, cable managers, data cables, power cables, and labels”; Paragraphs 27-32: “shows instructions and views involved in a work order…see directionally where and how components should be deployed and in what order”; Paragraphs 36-37: “Finally, a connection display 83 guides the technician through the correct installation of the equipment as shown in view 84”; Fig. 2: 24 and 26; Fig. 3; Fig. 7H).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the overlay information displayed in Whelihan to have specifically included the overlay information instruction functionality as taught in Tison, because Tison taught that said functionality provided the well-known benefits of presenting information to technical personnel in a highly useful format which results in increased operational efficiency (Tison: Abstract; Paragraph 4: “present this information to key technical personnel in a highly useful format”; Paragraph 18: “Another advantage of the present system is increased operational efficiency during moves, adds, and changes (MAC’s) in connectivity in the data center”; Paragraph 24: “step-by-step instructions”; Paragraph 30: “allow for quick decision-making”).

-In regard to dependent claim 17, the modified Whelihan reference does not specifically teach wherein the one or more instructions are included in a work order associated with the asset.  In the related art, Tison teaches wherein one or more instructions are included in a work order associated with an asset (Tison: Paragraph 19: “work order deployment”; Paragraphs 26-28: “AR data center software may be used for move, add, change (MAC) deployment and continuation of cabling and connectivity change with work order software…AR data displays 24 and 26…and the work order data display 26 shows the ports that are involved in a MAC operation…FIG. 3 shows instructions and views involved in a work order”; Paragraph 32: “technicians are guided visually through an AR data center environment to execute work orders. This allows the technician to view the work order details”; Paragraph 36: “FIG. 7 shows a series of views on a portable device 50 guiding a technician through a work order that requires the installation of network equipment”; Fig. 2; Fig. 3: Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the one or more instructions of the modified Whelihan reference to have been included in a work order, as taught by Tison, for at least the same rationale as discussed above with regard independent claim 15.  

-In regard to dependent claim 18, the modified Whelihan reference teaches wherein the one or more instructions include instructions for configuring the network asset (Paragraph: 33: “indication that there is an alarm active…or other status information”; Paragraph 40: “provide a user interface that enables the user to send a command, such as to reset an alert”; Paragraph 41: “examples of equipment control”).

-In regard to dependent claim 19, the modified Whelihan reference teaches wherein the image data includes information regarding a plurality of identifiers associated with the network asset, and wherein the overlay information includes information describing a location of the network asset within the image (Paragraph 22: “two-dimensional barcode is affixed on or near each piece of hardware. The barcode includes encoded identifying information for the associated hardware, such as an Internet Protocol (IP) address, serial number, Media Access Control (MAC) address, hostname, model number, location, or other identifying information”; Paragraph 24: “Quick Response (QR) code”; Paragraph 30: “multiple markers may appear within the capture image”; Paragraph 35: “status information may be superimposed over the captured image…such as one hardware device 110”; Fig. 3B: 110, 112, and 230).

-In regard to substantially similar dependent claims 20-22, the modified Whelihan reference teaches wherein the at least one user interface is at least one navigation button on the display (Paragraph 33: “The status 230…select the status 230 (e.g., by touching it or clicking on it) to display more detailed information”; Paragraph 34: “the interface may include graphics and/or buttons enabling the user to view and/or interact with the interface”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees:

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992